 MID-STATE FRUIT, INC.51Mid-State Fruit,Inc., Employer-PetitionerandGener-al Teamsters Union,Local406, affiliatedwith TheInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 7-RM-804October 22, 1970DECISION AND DIRECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNPursuant to a Stipulation for Certification uponConsent Election executed by the parties on April 29,1970, and approved by the Regional Director forRegion 7 of the National Labor Relations Board, anelection by secret ballot was conducted on May 18,1970, among the employees of the stipulated appro-priate unit.Upon conclusion of the election, thepartieswere furnished with a tally of ballots whichshows that 13 ballots were cast, of which 6 were castfor the Union, 5 against the Union, and 2 challenged.The challenged ballots are sufficient in number toaffect the results of the election.Pursuant to a Notice of Hearing on ChallengedBallots issued by the Regional Director, a hearing washeld on June 16, 1970, before Hearing Officer JamesP. Lewis. All parties participated and were given fullopportunity to examine and cross-examine witnessesand to introduce evidence bearing on the issues. OnJuly 9, 1970, the Hearing Officer issued his Reportand Recommendations on Challenges, recommend-ing that the challenge to the ballot of John Jenema beoverruled and that the challenge to the ballot ofRobert Barrons be sustained. Thereafter, the Employ-er filed timely exception to the Hearing Officer'srecommendation that the challenge to Barrons' ballotbe sustained.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.Upon the entire record of this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.All truck drivers,mechanics,warehousemen,leadmen,and shipping employees, excludingclericals,professional employees, guards andsupervisors as defined in the Act.5.The Board has considered the Hearing Officer'sReport, the Employer's exception, and the entirerecord in this case and finds merit in the Employer'sexception to the Hearing Officer's recommendationthat the challenge to the ballot of Robert Barrons besustained.The Employer maintains a warehouse and office inor near Cadillac,Michigan, from which it suppliesinstitutions and commercial eating establishmentswith food and related supplies. The Employeroperates from Monday morning (when its night shiftcomes on at midnight) until the following Saturday.Its president and manager, Judson Besteman, spendsMonday through Thursday of each week, and theinterveningnights, in Cadillac; on Fridays andSaturdays the assistant manager, Harold Boven, is incharge.A night crew, in summer some 10 or moreemployees, loads trailers. During the day, truckdri-vers take these trailers to various customers innorthern Michigan. On the night shift, Barrons hasresponsibility for produce, Henry Brink has responsi-bility for poultry, and other individuals are responsi-ble for the freezer and for dry goods.There is evidence that Barrons tells other employeeswhat to do, including the giving of instructionsconcerning the filling of orders and loading of trucks.On several occasions Barrons determined whether ornot a mechanic was needed in case of a truckmalfunction, and he occasionally directed the rear-rangement of the order of deliveries and recruitedsubstitute drivers in case of illness.The Hearing Officer also credited testimony thatBarrons, in a meeting of union supporters, had statedthat he had fired an employee.Based on the above factual determinations, theHearing Officer concluded that Barrons has authori-ty, of more than a routine kind, responsibly to directthe night crew and even, upon occasion, the Employ-er's drivers.We agree with the facts as found by theHearing Officer, but, when taken together with thetestimony of the president, Judson Besteman,2 wemust disagree with the conclusion that Barronsexercises a degree of independent judgment andresponsibility sufficient tomake him a supervisorwithin the meaning of Section 2(11) of the Act.Besteman testified as follows: It is he who arrangesNo exception was filed to the HearingOfficer's recommendation thatthe challengeto John Jenema's ballot be overruled. This recommendationis thereforeadoptedpro forma.2Besteman's testimony was uncontradicted and was never discreditedby the Hearing Officer. Barrons did not testify.186 NLRB No. 11 52DECISIONSOF NATIONALLABOR RELATIONS BOARDthe orders from customers and sorts the orders out fortrips.He then routes the orders according to thelocation of the customer and what products areincluded in each order. When the orders are ready,they are given to the night crew for filling. If anyspecial instructions are required, it is Besteman whogives the instructions, either orally or through writtennotes. Besteman determines which trucks will be usedfor which routes and matches up drivers and trucks.Barrons has nothing to do with making up orders orroutes.Besteman further testified that Barrons has noauthority to hire and fire employees, nor does he havethe authority to discipline employees, recommenddisciplinary action, or effectively recommend raises.Barrons does recruit substitute drivers and mayoccasionally direct an extra delivery to a goodcustomer. However, Besteman is always on call at hismotel, and, in fact, Barrons calls him at the motelregardless of the hour. It is common practice forBarrons to call the motel for instructions in mattersinvolving substitution of drivers or any other emer-gency situation. While Barrons may direct a deliveryto a good customer, such a decision is always made onthe basis of who the customer is and what he wantsrather than on the complete discretion of Barrons.Likewise, Barrons does not have the authority todivert a truck from its route.Barrons works the same hours and receives the samebenefits as other members of the night crew and isrequired to punch in and out. Barrons is paid anhourly rate which is 15 cents per hour more than amechanic, and he receives overtime pay for work inexcess of 40 hours per week. Besteman furtherindicated that, while Barrons may have asked certainemployees to work overtime, he did so at the specificinstructionof Besteman.ConcerningBarrons' statementthat he had fired anemployee,Bestemantestified that he learned of theincident through Henry Brink, the man who was incharge of the section in which the employee worked,and that Brink informed him that the employee hadquit. There is no other testimony about this incident.Therefore, although Barrons claimed to have fired anemployee, there is no evidence that he actually did so,and there is undisputed evidence that he does notpossess the authority to fire.It is apparent from the record that Barrons issuesinstructionsand directs other employees in theperformance of their tasks. However,it isclear thatany such instructions or directions either originateddirectlywithBestemanor conformed to guidelinesestablished by him. In these circumstances, we findthat Barrons is not free to use his own independentjudgment and therefore does not responsibly directthe work of other employees.Barrons does not possess any of the other statutoryindicia of a supervisor.We find that he is not asupervisor within the meaning of Section 2(11) of theAct. Accordingly, we shall overrule the challenge tohis ballot.DIRECTIONIt is hereby directed that the Regional Director forRegion 7 shall, pursuant to the Rules and Regulationsof the Board, within 10 days from the date of thisDirection, open and count the ballots of RobertBarrons and John Jenema, prepare and cause to beserved on the parties a revised tally of ballots,including therein the count of said ballots, andthereafter issue the appropriate certification.